Case 1:18-cv-00302-JLK Document 57 Filed 07/05/19 USDC Colorado Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. 18-cv-00302-JLK

CIVIL RIGHTS EDUCATION AND ENFORCEMENT CENTER,

               Plaintiff,

       v.

UNITED STATES DEPARTMENT OF HOMELAND SECURITY and,
UNITED STATES IMMIGRATION AND CUSTOMS ENFORCEMENT,



               Defendants.


                PLAINTIFF’S OPPOSED MOTION FOR LEAVE TO FILE
                        SECOND AMENDED COMPLAINT

       The Plaintiff, by its attorneys of record, files this Motion for Leave to File Second

Amended Complaint. As grounds for this motion, Plaintiff states as follows:

       1.      Pursuant to D.C.COLO.LCivR 7.1, Plaintiff’s counsel has conferred with Kyle

Brenton, Esq., counsel for the Defendants, regarding the relief requested in this Motion. Counsel

advised that the Defendants “will oppose the motion as amend. As we stated in our response to

Plaintiff’s motion for sanctions, the Sammimi [sic] and Maradiaga death reviews will be

included in the June production. The original contract documents will also be included in the

production in this litigation. The documents related to the April 2019 facility modification

address events occurring well after the initial requests in this case, and Defendants oppose

folding that request and those issues into this already long-running litigation.”




                                                 1
Case 1:18-cv-00302-JLK Document 57 Filed 07/05/19 USDC Colorado Page 2 of 6




                                         INTRODUCTION

        2.      This action was filed in February of 2018, and is still awaiting completion of the

government’s response to the Plaintiff’s requests made pursuant to the federal Freedom of

Information Act, 5 U.S.C. 552, for which Congress has mandated complete responses in no less

than 30-business-days from the time of the request. Based on the progress to date, it is apparent

that completion of the response process, which must occur before this case may proceed to its

adjudication phase, will yet require better than a year to complete.

        3.      In negotiations with the Defendants, Plaintiff has been advised that Defendants

will not produce documents that were incomplete or not yet in existence at time of the

Defendants’ initial search in response to the Plaintiff’s requests already at issue in this case. This

position is material to two categories of Plaintiff’s requests: 1) records of investigations of the

deaths of immigrant detainees Kamyar Samimi at the Aurora facility and Vicente Caceres

Maradiaga at the Adelanto facility; and 2) amendments and additions to the contracts between

Defendants and GEO Group for operation of the Aurora facility. See proposed Second Amended

Complaint at ¶¶ 95-105 and Exhibits 63 and 65. All such records are within the category

descriptions in requests already at issue herein, even if not blessed as “complete” at the time of

the request.

        4.      On March 1 and April 19, 2019, Plaintiff made formal requests for these records

missing from or constituting material updates to records previously requested and each such

request is now ripe for inclusion in this litigation. Id.

        5.      The inclusion of these supplemental requests in this matter will not significantly

delay the government’s full compliance with the FOIA requirements for search, production,



                                                   2
Case 1:18-cv-00302-JLK Document 57 Filed 07/05/19 USDC Colorado Page 3 of 6




and/or claims of exemption as needed for the Court to proceed to the adjudication phase, but will

serve the interests of justice and judicial economy, while requiring bifurcation of these subjects

into separate litigation would serve neither.

       6.      Defendants have produced significant portions of the Maradiaga and Samimi

Death Reviews but the records provided do not include supporting documents properly deemed

part of the investigation report. The FOIA requests sought to be added to this case by the

proposed Second Amended Complaint contain an expanded description of the death review

investigative records designed to make sure the full Death Reviews are provided. Thus, the

inclusion of these new requests is necessary to properly resolve matters that remain in issue.

       7.      As to the contract documents for the Aurora facility, it is true that they pertain to

an expansion of that facility that was constructed after the requests already involved in this case.

But they pertain to the same descriptions of records and will involve the same issues of claimed

exemptions. Excluding these records from the instant case and requiring a new case to be filed

will delay their production for at least a year, as occurred with the original requests for contract

documents in this case. Inclusion of this supplemental request pertaining to the same subject

matter as those remaining at issue will expedite conclusion of the subject matter, not impose any

significant new burdens, and well serve the interests of justice.




                                                 3
Case 1:18-cv-00302-JLK Document 57 Filed 07/05/19 USDC Colorado Page 4 of 6




       Wherefore, Plaintiff respectfully moves this Honorable Court to Grant this Opposed

Motion for Leave to File Second Amended Complaint and for such other relief as the Court may

deem appropriate in these circumstances.1




1 Plaintiff attaches as Exhibit A, a copy of the proposed Second Amended Complaint striking
through the deleted text and underlining the text to be added. Exhibit B is a clean copy of the
Second Amended Complaint.


                                                4
Case 1:18-cv-00302-JLK Document 57 Filed 07/05/19 USDC Colorado Page 5 of 6




Dated this 5th day of July, 2019     Respectfully submitted,

                                     /s/ Thomas B. Kelley

                                     Thomas B. Kelley
                                     Killmer Lane & Newman, LLP
                                     1543 Champa Street
                                     Suite 400
                                     Denver, Colorado 80202
                                     Telephone: 303.571.1000
                                     tkelley@kln-law.com

                                     Amber R. Gonzales
                                     Armstrong Teasdale LLP
                                     4643 S. Ulster Street
                                     Suite 800
                                     Denver, Colorado 80237
                                     Telephone: 720.200.0676
                                     agonzales@armstrongteasdale.com

                                     Steven D. Zansberg
                                     Chad P. Jimenez
                                     Ballard Spahr LLP
                                     1225 17th Street
                                     Suite 2300
                                     Denver, Colorado 80202
                                     Telephone: 303.292.2400
                                     zansbergs@ballardspahr.com
                                     jimenezp@ballardspahr.com

                                     Timothy P. Fox
                                     Colo. Atty. Reg. No. 25889
                                     Elizabeth B. Jordan
                                     N.Y. Atty. Reg. No. 5516422
                                     La. Bar Roll No. 35186
                                     CIVIL RIGHTS EDUCATION AND
                                     ENFORCEMENT CENTER
                                     104 Broadway, Suite 400
                                     Denver, Colorado 80203
                                     tfox@creeclaw.org
                                     ejordan@creeclaw.org

                                     Attorneys for Plaintiff CIVIL RIGHTS
                                     EDUCATION AND ENFORCEMENT CENTER


                                     5
Case 1:18-cv-00302-JLK Document 57 Filed 07/05/19 USDC Colorado Page 6 of 6




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of July, 2019, a true and correct copy of the foregoing

PLAINTIFF’S OPPOSED MOTION FOR LEAVE TO FILE SECOND AMENDED

COMPLAINT was transmitted to counsel for Plaintiff using the CM/ECF system which will

send notification of such filing to counsel for Defendants as follows:

Mark S. Pestal
Kyle Brenton
Assistant United States Attorneys
1801 California Street, Suite 1600
Denver, Colorado 80202
Telephone: (303) 454-0100
Fax: (303) 454-0407
mark.pestal@usdoj.gov
kyle.brenton@usdoj.gov

Attorneys for Defendants


                                                     /s/ Steve Johnson
                                                        Steve Johnson




                                                 6
